DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0035907) in view of Steckemetz et al. (US 2015/0007865). 
	Regarding claim 1, Lim discloses a solar cell panel comprising a plurality of solar cells including a first solar cell and a second solar cell (shown in Fig. 1), each of the plurality of solar cells including a plurality of first electrodes connected to a first conductive region and a plurality of second electrodes (Fig. 6; [0072]) extending in a first direction (C141 and C142 in Figures 1 and 6 extend in a first direction) and connected to a second conductive region having a different conductive type from the first conductive type (abstract L2-3), wherein the first conductive region and the second conductive region are alternately formed on the same surface of the plurality of solar cells (Figure 6; C141 and C142 in Fig. 1); and a wiring member extending in a second direction crossing the first direction and electrically connecting the plurality of solar cells to each other (CW1 in Fig. 1), wherein the wiring member includes a first wiring of the 
	Lim does not explicitly disclose the first connection portion and the plurality of first wirings are different members having separate structures.
	Steckemetz discloses a solar cell panel comprising first connection portions (shown in annotated Fig. 7 below) and the plurality of wirings are different members having separate structures (structures between connection portions have a different structure from that of the connection portion as shown in annotated Fig. 7 below; the connection portions separate the wirings from each other as shown).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (first connection portions)]
    PNG
    media_image1.png
    498
    381
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wiring member of Lim with the configuration shown in Fig. 7 of Steckemetz, because as taught by Steckemetz, the additional web between the contact surfaces is used for an improved electrical and mechanical connection of the cell connector, wherein the reduced width of the web results in reduced material consumption and thereby a reduction in manufacturing costs ([0033]).
	Regarding claim 2, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the plurality of first wirings of the first solar cell are located at a same position in the first direction (shown in Fig. 1).
	Regarding claim 3, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the plurality of first wirings of the first solar cell includes a first internal wiring in the first solar cell (a portion of CW1 in Fig. 1 is a first internal wiring; note: the term "wiring" does not specify a particular structural boundary or difference in material composition between portions) and a first extended wiring of the first solar cell that extends outside of the first solar cell (portion of CW1 which extends outside of the first solar cell in Fig. 1).
	Regarding claim 4, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first internal wiring in the first solar cell and the first extended wiring of the first solar cell have a same width (CW1 in Fig. 1), extend in a same direction and are positioned at a same location in the first direction (CW1 in Fig. 1).
	Regarding claim 5, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first connection portion on the first solar cell is positioned at a central portion of the first solar cell in the second direction (portion of CW1 in direct contact with C141 at a central portion of first solar cell).
	Regarding claim 6, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first wiring of the second solar cell positioned at a same position in the first direction as the first wiring of the first solar cell (CW1 in first and second solar cells in Fig. 1).
	Regarding claim 7, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first extended wiring of the first solar cell is connected to the second electrode of the second solar cell (CW1 connected to CW142 in second solar cell in Fig. 1), and the first extended wiring of the first solar cell longitudinally extends in the second direction (CW1 shown in Fig. 1).
	Regarding claim 8, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first wiring of the second solar cell includes a first internal wiring in the second solar cell (CW1 corresponding to second solar cell includes a first internal wiring between connection points with second electrode; note: the term "wiring" does not specify a particular structural boundary or difference in material composition between portions) and a first extended wiring of the second solar cell that extends outside of the second solar cell (CW1 in Fig. 1), and wherein the first extended wiring of the first solar cell and the first extended wiring of the second solar cell are formed of a first common wiring having a single body, the single body extending in the second direction (CW1 in Fig. 1)
	Regarding claim 9, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first solar cell has a first alignment mark (AT1 in Fig. 1) and the second solar cell has a second alignment mark (AT2 in Fig. 1), wherein the first alignment mark of the first solar cell has a same shape as the second alignment mark of the second solar cell (AT1 and AT2 in Fig. 1), and wherein the first alignment mark and the second alignment mark are positioned at different positions in the first solar cell and the second solar cell (AT1 and AT2 in Fig. 1; note: the term "alignment mark" does not require a particular structure or material composition).
	Regarding claim 10, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first solar cell and the second solar cell are symmetrically arranged (C1 and C2 shown in Fig. 1)
	Regarding claim 11, modified Lim discloses all the claim limitations as set forth above.  Modified Lim further discloses the first connection portion on the first solar cell includes a first pad electrode among a plurality of first pad electrodes formed on the first solar cell (structure of connection portion shown in annotated Fig. 7 of Steckemetz satisfies the limitation requiring a pad electrode), and wherein the plurality of first wirings of the first solar cell are connected to the first pad electrode (shown in annotated Fig. 7 of Steckemetz above; note:  the term “connected” does not require direct physical contact or the absence of intermediate components).
	Regarding claim 12, modified Lim discloses all the claim limitations as set forth above.  Modified Lim further discloses a width of the first pad electrode of the first solar cell in the first direction is larger than a width of a corresponding first wiring among the plurality of first wirings of the first solar cell (shown in annotated Fig. 7 of Steckemetz above), and wherein the plurality of first wirings of the first solar cell are spaced apart from each other on corresponding first pad electrodes among the plurality of first pad electrodes (shown in annotated Fig. 7 of Steckemetz above).  
	Regarding claim 13, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first solar cell comprises a semiconductor substrate (110 in Figures 4 and 6), and the plurality of first electrodes in the first solar cell and the plurality of second electrodes in the first solar cell are formed on the semiconductor substrate (C141 and C142 in Fig. 6), and wherein the first pad electrode of the first solar cell comprises a floating electrode spaced apart from the semiconductor substrate (CP1 is spaced apart from 110 in Fig. 3).
	Regarding claim 18, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the first solar cell and the second solar cell are electrically connected to each other without a wiring formed in a direction crossing the first wiring of the first solar cell and without a wiring formed in a direction crossing the first wiring of the second solar cell (CW1 CW2 in Fig. 1; the connection shown does not cross the first wirings of the adjacent cells).
	Regarding claim 19, modified Lim discloses all the claim limitations as set forth above.  Lim further discloses the wiring member includes a second wiring connected to the plurality of second electrodes of the first solar cell (CW2 connected to C142), wherein the second wiring includes a plurality of second wirings in the second direction in the first solar cell (CW2 includes a plurality of wirings satisfying the limitation requiring a plurality of second wirings), and wherein the plurality of second wirings are separated from each other and are electrically connected to each other by a second connection portion of the first solar cell (second connection portion is portion of CW2 which is directly in contact with underlying C142).
	Regarding claim 20, Lim discloses all the claim limitations as set forth above.  Lim further discloses in the first solar cell, the plurality of second wirings includes a second internal wiring disposed in the first solar cell (a portion of CW2 in Fig. 1 is a second internal wiring; note: the term "wiring" does not specify a particular structural boundary or difference in material composition between portions) and a second extended wiring extending outside of the first solar cell (portion of CW2 which extends outside of the first solar cell in Fig. 1), and wherein the first extended wiring and the second internal wiring are alternately position in the first direction (CW1 and CW2 in Fig. 1 are alternately positioned in the first direction).

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that Steckemetz fails to teach or suggest that the plurality of first wirings are different members having separate structures as recited in claim 1, and that even if combined, Lim and Steckemetz do not teach or suggest all the features of claim 1. Applicant asserts that Steckemetz discloses a continuous bus bar disposed on finger electrodes, and only discloses that a plurality of web portions of the bus bar are spaced apart from each other for improving the contact ability between the finger electrodes and the bus bar. Applicant asserts that Steckemetz fails to teach or suggest that the bus bar contains members with multiple separate structures, and instead the webs of Steckemetz are merely portions of the same bus bar member, and are formed during a printing process in which silver paste is used, thus the bus bar shown in Fig. 7 of Steckemetz is merely a single, "caterpillar" shaped piece of printed silver paste.
In response to applicant's argument, the limitation requiring "different" members does not specify the manner in which the members are different. For example, a member is different from an adjacent member because it is in a different location, has a different shape, and/or made from a different material. The same applies to the limitation "separate" structures. Structures can be separated from one another by a structure that lies in between, even if the intervening structure is made of the same material. Alternatively, structures can be separated from one another by a gap. The claim limitation "separate structures" does not require an intervening material made of a different material between the structures, or that the structures are separated by a gap. The limitation "separate structures" simply requires the structures to be separated. In the case of Steckemetz, the structures are separated from each other by a structure of a different shape. The members of the bus bar on either side of the web are different members due to their differing location. As set forth above, the manner in which the members are different is not specified in the claim, therefore, two members in different locations satisfy the limitation requiring the members to be different. Similarly, the limitation claimed does not specify the manner in which the structures are separated. Steckemetz discloses the members are separated by the web portion. For these reasons, applicant's argument is not found to be persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726